Opinion issued May 7, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00963-CV
                            ———————————
                            ANITA AKPA, Appellant
                                         V.
                     AGHAEGBUNA ODELUGO, Appellee


                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                    Trial Court Case No. 18-CCV-062922


                          MEMORANDUM OPINION

      Appellant’s brief was originally due February 25, 2019. On March 13, 2019,

we issued a notice advising appellant that unless the brief was filed within ten days,

we might dismiss the appeal for want of prosecution. Appellant neither timely filed
a brief nor provided the Clerk of this Court with any other address.1 See TEX. R. APP.

P. 9.1(b) (“A party not represented by counsel must sign any document . . . and give

the party’s mailing address, telephone number, fax number, if any, and email

address.”); 38.8(a)(1) (the appellate court may dismiss for want of prosecution for

failure to file appellant’s brief).

       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                      PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Hightower.




1
       Our notice that the brief was late and that the appeal might be dismissed was sent to
       the pro se appellant, but the copy mailed to appellant at his last known address was
       returned as undeliverable. Appellant has not provided this Court with a current
       address.
                                             2